About 2:15 a. m. of December 31, 1932, a Ford car, driven by plaintiff southwesterly on Michigan avenue in Kalamazoo, collided with a 38-foot truck and trailer train owned by defendant and driven northeasterly by Nelson Bond. The collision occurred near the intersection of South street.
Plaintiff's claim is that Bond was driving in the center of the street; when he was about 50 feet south of South street he swung to the left and attained an angle of 45 degrees across the street; as Michigan avenue is 42 feet wide, not more than a six-foot space was left between the truck and trailer train and either curb; plaintiff was driving on the right of the center of the street; he slackened speed as he approached the truck; he decided he could not squeeze through on the right side and swung to the left, with the intention of passing on that side, but found the train occupied so much of the street he could not pass; thereupon he applied the brakes to stop, the car skidded on the pavement, made slippery by frozen snow, struck the truck about 10 feet from the front, broke a gasoline tank, and both cars caught fire. Plaintiff was badly bruised and burned, his car destroyed and he had judgment of $2,824.79. *Page 83 
Defendant's claim is that Bond drove on the right side of the street, whereas plaintiff was in the center; plaintiff crossed toward his left; Bond thought he intended to make a left turn into South street and swung toward the left to enable plaintiff to make the turn; plaintiff then swung to the right and struck the truck.
Plaintiff and Bond were the only eyewitnesses but each had corroboration from several others who appeared immediately after the collision and told of truck tracks and other physical conditions. That Bond started to swing to the left at least 50 feet from the south side of South street was amply proved. The testimony left no excuse for a directed verdict. Nor in view of the corroboration of plaintiff can it be said the verdict was against the weight of the evidence. Plaintiff's testimony did not agree with a statement he had made an hour after regaining consciousness from an eight-hour period of oblivion caused by a blow on his head, but his credibility was for the jury.
The court, in rulings on evidence and on motion for new trial, so fully and correctly disposed of other claims of defendant that discussion is not necessary.
Judgment affirmed, with costs.
McDONALD, C.J., and WEADOCK, POTTER, SHARPE, NORTH, WIEST, and BUTZEL, JJ., concurred. *Page 84